Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 1 of 15 PageID #: 562




               EXHIBIT “ N”
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 2 of 15 PageID #: 563




          (https://parentalcontrolnow.org/)




          Home


         Parental Control Software Reviews (https://parentalcontrolnow.org/parental-
        control-software-reviews/)


         > McAfee Safe Family




          McAfee Safe Family                                                         9
          > Supporting platforms – Windows, iOS, Android
          > Notifications – Geo-fencing with alerts as kids leave or
            enter places
          > Activity Record – Websites and apps (not on iOS), time
            spent, chats and social media
          > Blocking and Filtering – Allows to block emails and
            downloads of apps, in app purchases on iOS
          > Ease of use – Installation process for McAfee Safe Family
            is easy and quick
          > Extra services – Part of the household 10 device
            protection package
            (https://parentalcontrolnow.org/go/mcafee)




          $34.99/Y                                                      Visit site     (
                                                                        https://parentalcontrolnow.org/go/mcaf
                                                                               )




                         By Mark Harris




            Quick inner navigation:
            1.McAfee Safe Family Review

            2.Reporting and Notification
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 3 of 15 PageID #: 564
           3.Blocking and Filtering

           4.Time Supervision

           5.Mobile Compatibility

           6.Pricing


           McAfee Safe Family Review
           If you are concerned about your kids’ safety online, a reputed parental control
           software might come to your rescue. It is not the need today, but rather a
           necessity all because our kids are exposed to new online threats every day.

           McAfee Safe Family is one such name you can rely upon. With a host of
           features and controls, this software has a lot to offer to its users. It performs all
           the basic controls like website-blocking, tracking social media activities, has an
           efficient time management system and the likes.

           IMPORTANT NOTE: McAfee Total Protection is offering parental controls as well
           as part of the Family package up to 10 device protection for only $34.99. Grab it
           here (https://parentalcontrolnow.org/go/Mcafee).

           Let us take a look at how this software fairs in the market of parental control
           tools.



           Reporting and Notification
           Using McAfee Safe Family allows you to stay aware and notified of your kids’
           activities all the time. An alert is issued on your phone whenever your child
           engages in a restricted online activity. In this way, you can keep tabs on their
           actions at all times.

           From having a look at what all websites your kids visit, to tracking their online
           time and suspicious chats on social media – McAfee basically helps out with
           everything you might be concerned about.

           All you need to do is enable notifications on your app, and provide the
           application the access to the location to retrieve all the information. It is highly
           recommended to install McAfee’s mobile device management of MDM profile to
           stay connected with your child’s activity throughout.



           Filtering, Blocking, and Monitoring
           McAfee Safe Family efficiently imposes a lot of filters on your child’s online
           activities. What’s more? You can filter, block and monitor your child’s online
           presence on all devices. Thus, no matter they use a smartphone or laptop, you
           can be assured that everything is going to be reported to you.

           This is all thanks to the McAfee Safe Eyes internet filter software. How does this
           work?
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 4 of 15 PageID #: 565
             With this parental control software, you can block content online for up to 35
             different categories.
             You do not necessarily need to stick to the existing categories. You can
             customize the filters and block your child’s access.
             You can block any particular site(s) that you believe should not be made
             accessible to your children.
             The filters offered by this software also prevent the children from inserting
             sexually suggestive content or words into a search engine, a chat box, and
             the likes.
             Every time your kid engages in any of these activities, you will be notified via
             phone, email or text. This helps your monitor their activities.

           Using Filters
           Here are some examples of how this software blocks and filters your child’s
           internet usage.

            1. Emails


           You can block emails to your child’s account from other restricted accounts. In
           most cases, kids tend to set up a new account to bypass this rule. But, in that
           case, the McAfee app will block the user from creating an email account, apart
           from that one that has already been approved.

           The main challenge with this email blocking feature is only applicable to
           service providers like Gmail, Hotmail, and Yahoo and does not extend to web-
           based email services.

            2. Social networking


           One of the biggest concerns for parents is their children’s activities on social
           media. Using this software puts a filter on their social media use. If your child
           posts unacceptable posts online on social media sites, you would be made
           aware of that immediately. This could mean posting profanity-related content,
           violent content and the likes on platforms like Facebook and others.

           The filtering option is browser- dependent which means the categories and
           filters can vary from one browser to another.
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 5 of 15 PageID #: 566
           Time Supervision
           McAfee Safe Family also allows you to monitor the time that your child spends
           online, on the virtual platform. Let us have a look at how this time supervision
           feature works for the parents.

             Firstly, you can put a cap on the total number of hours your child can spend
             online per day
             Possibility to indicate specific periods of time during the day when the child
             would be allowed to access the internet.
             It is possible for your child to try and trick the whole system. They can
             change the time settings on the computer. But this has no effect on the
             software since the timings are measured on the servers.
             You can make certain days as exceptions and add some more time to their
             regular routine. In that case, all you would need to do is log in as an
             administrator and add some time for your child.
             When the time is up, the system itself will notify the child of their online team.
           Finally, you will be presented with a graphical representation of the internet
           usage, depicting the days of the week and the total number of hours spent
           online.




           Other Features
           Apart from filtering website content and keeping you notified of your child’s
           status, there are various other activities that this software focuses on. For
           instance, the activity record feature presents you with reports of how your child
           is using the internet. It is possible to store these reports either on the computer
           or your local drive which you can access from a single location only.

           Another option is to store it on the Safe Eyes secure server, which you can
           access from anywhere and at any time which is an additional advantage
           provided by this parental control software.




             
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 6 of 15 PageID #: 567
                                                            Android
                               Supporting Platforms         iOS
                                                            Windows



                                                            $44.99 Yearly
                                              Price
                                                            Part of McAfee Total Protection



                                                             Mcafee
                                         Go to Site
                                                          (https://parentalcontrolnow.org/go/mcafee)




           McAfee Safe Family for Android
           McAfee Safe Family setup for Android devices is quick and simple. Right from
           the setup, you can set the configuration for parental or child controls. The app
           is easy to use with a rather comfortable interface.

           For the children, the special internet timing rules, location check-ins, and app
           usage are clearly mentioned. However, the app is a little slow to launch and
           lacks the useful SOS button.


           McAfee Safe Family for iPhone
           The initial setup is very similar to the Android version of the application. There is
           only one single app for both the parent and the child and the configurations
           are different. However, it differs from the Android version in the fact that it lacks
           a Requests tab.

           As a parent, you would be required to enable both the notification and location
           feature services along with the MDM feature.



           Pricing
           The pricing structure of McAfee Safe Family is simple and clear. The monthly
           fee is $7.99 covering an unlimited number of devices. If you opt for the annual
           plan, you would be paying a total of $49.99 which offers quite a discount.

           If you are new to this software, the 30-day trial version could prove to be
           helpful. As compared to other similar parental control apps, McAfee proves to
           be a little more expensive!

           IMPORTANT NOTE: McAfee Total Protection is offering parental controls as well
           as part of the Family package up to 10 device protection for only $34.99. Grab it
           here (https://parentalcontrolnow.org/go/Mcafee).




                               mcAfee safe family price
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 7 of 15 PageID #: 568

           Location
           By means of this interactive parental control software, you can actually have
           access to your child’s location at all times. This would mean that the location of
           the user is updated, based on the device used. Also, you will have access to a
           map that denotes your location and pin points your child’s location.

           In fact, there is also a feature by virtue of which you will be notified whenever
           your child leaves a certain location with their device. For instance, you could
           define a certain location on the software and create a boundary within 100-750
           meters. So, whenever your child’s location changes, be it coming into this
           boundary or leaving the vicinity, you would be notified on your phone.

           But there is a certain drawback with this. If you child puts off the location
           function from their system, you would not be able to track them. You would be
           notified of the location feature being turned off.




           McAfee Safe Family: Pros and Cons
           Pros:

             McAfee Safe Family works on an unlimited number of devices for different
             child accounts
             It comes packed with good time management features to restrict your child’s
             internet usage hours
             The reports provided are detailed and are explained graphically
             The notification system is quick and prompt
           Cons:

             The software is not browser independent. Its functionalities change from
             browser to browser
             The mobile app is slow in function and performance
             It proves to be a little weak on iOS devices

           Installation and Customer Support
           The installation process for McAfee Safe Family is easy and quick. There is only
           one common application for both the parents and children. The configuration is
           different at the setup and you can mention your role right then. However,
           children cannot access the parent’s account without a password.

           In order to access the full functionality of the device, you would need to enable
           the notifications and location functions, along with the system’s MDM profile.
           If you face any issues in this process, you can always get in touch with the
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 8 of 15 PageID #: 569
           customer support system, from the application or from the website. They can
           be reached over phone, email or text.


           Final verdict for McAfee Safe Family
           Considering all the options and features, McAfee offers almost all the standard
           parental control features and tools for its users. The advantage here is that with
           the monthly or annual package, you can have access to an unlimited number
           of child accounts.

           It has a great reporting system and the notification feature is also well-
           developed. However, since it is a little expensive, a thorough check of the
           features offered is necessary.

           Watch this McAfee Safe Family parental control software
           review to learn more (http://mcafee.com) about how to set
           up McAfee Safe Family




                           Mark Harris (https://parentalcontrolnow.org/author/parentalguru/)
                           A concerned 46 year old father of 3, ages 16, 12 & 9, Computer scientist

                           “As part of my parenting quest to keep my children safe in the online
                           world, I've researched and tested many parental control apps.

                           I take great pride in contributing to other parents quests by sharing my
           reviews on Parental Control Now”

          Popular posts


           Bark VS. Qustodio
           feature comparison             How to Monitor Your             How Can I Monitor My
           by Mark Harris
                                          Childs Activity Online          Child's Phone Without
                                       (https://parentalcontrolnow.org/how-
            (https://parentalcontrolnow.org/bark-                 (https://parentalcontrolnow.org/how-
                                                                 Them    Knowing?
           August 15, 2020            by Mark Harris
            vs-qustodio/)              to-monitor-your-
                                      October 8, 2020             can-i-monitor-my-
                                                                 by Mark Harris
                                           childs-activity-online/)        childs-phone-without-
                                                                          March 29, 2020
                                                                           them-knowing/)




           Interview with Bark's
                                      Black Friday & Cyber
           CEO – Brian Bason
                                      Monday Deals for
            (https://parentalcontrolnow.org/interview-           Best Free Parental
           by Mark Harris              (https://parentalcontrolnow.org/black-
                                      Parental   Control Apps     (https://parentalcontrolnow.org/best-
            with-bark-ceo-brian-                                 Control  Apps For 2021
           January 10, 2021            friday-cyber-monday-       free-parental-control-
            bason/)                   by Mark Harris             by Mark Harris July 22, 2019
                                       deals-for-parental-
                                      November 18, 2020           apps/)
                                       control-apps/)
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 9 of 15 PageID #: 570


                  January 17, 2020 at 08:33 (https://parentalcontrolnow.org/parental-
                  control-software-reviews/mcafee-safe-family/#comment-249)
           Great deal

           
           The house hold package came also with ID Theft Protection which
           was a nice surprise.

                     Reply

                     August 6, 2019 at 06:29 (https://parentalcontrolnow.org/parental-
                     control-software-reviews/mcafee-safe-family/#comment-138)
           Love this app

           
           Easy to control and monitor my kids’ activities thru their gadgets.
           Thank you for this great app!

                     Reply

                     August 9, 2018 at 08:09 (https://parentalcontrolnow.org/parental-
                     control-software-reviews/mcafee-safe-family/#comment-98)
           Easy to use

           
           Very easy to use and intuitive and has a lot of control over app types
           and web use and content.

                     Reply

                     August 2, 2018 at 07:21 (https://parentalcontrolnow.org/parental-
                     control-software-reviews/mcafee-safe-family/#comment-97)
           
           The Maps section shows both your location and your child’s location
           on an interactive map. You can define any number of places for
           monitoring your child’s whereabouts.

                     Reply




            Submit Your Own Review
            Your email address will not be published. Required fields are marked *


            Your Review

              Tell about your experience or leave a tip for others
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 10 of 15 PageID #: 571
             Name *




             Email *




             Your overall rating of this listing:
                           Very Good

             Title of your review:

               Summarize your opinion or highlight an interesting detail




                     I'm not a robot
                                                  reCAPTCHA
                                                  Privacy - Terms




                                                                           Submit your Review
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 11 of 15 PageID #: 572
                                                                                  (https://parentalcontrolnow.org/go/mc
          Feature                             McAfee Safe Family
                                                                                     Norton Family Premier




          Devices Supported                           Unlimited
                                                                                              Unlimited
          Content Filtering

          Social Network Monitoring

          Remote Management

          Location Tracking

          Time Limits

          Price                                       $34.99/Y
                                                                                                 $49.99
          Final Rating                                     9
                                                                                                  9.3
                                                    Visit site
                                                                                            Visit site

                                                                                  (https://parentalcontrolnow.org/go/No
                                                     Net Nanny
                                                                                  (https://parentalcontrolnow.org/go/Ne




                                                            1




                                                       $39.99

                                                           8


                                                    Visit site




                                    Best (And Worst) Parental
                                      Control Apps For 2021
                                In this section, we’re taking a look at a few of the very best




                              9.4                    9.2                      9                     8.6
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 12 of 15 PageID #: 573


                (                       (                    (                          (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-       control-software-    control-software-          control-software-
                reviews/qustodio/       reviews/mobicip/     reviews/mcafee-            reviews/spy-
                )                       )                    safe-family/ )             agent/ )

                    Qustodio               mobicip             McAfee Safe                Spy Agent         

                                                                   Family   




                               8.9                  8.0                         8                        9.3




                (                       (                    (                          (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-       control-software-    control-software-          control-software-
                reviews/eset/ )         reviews/ourpact/     reviews/net-               reviews/norton-

                 ESET Parental          )                    nanny/ )                   family-premier/ )

                    Control for             Ourpact             Net Nanny             Norton Family

                    Android                                                                 Premier      




                               8.7                  9.5                     9.2                          9.8




                (                       (                    (                          (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-       control-software-    control-software-          control-software-
                reviews/kaspersky-      reviews/mspy/ )      reviews/familytime/        reviews/bark/ )
                safe-kids/ )                 Mspy           )                                Bark   

                    Kaspersky                                    Familytime         

                    Safe Kids       



                                                                                                         8.3




                                                                                        (
                                                                                        https://parentalcontrolnow.org/parental-
                                                                                        control-software-
                                                                                        reviews/webwatcher/
                                                                                        )

                                                                                        WebWatcher                




                               8.7                      7                       8                         8
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 13 of 15 PageID #: 574



                (                          (                         (                           (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-          control-software-         control-software-           control-software-
                reviews/kidlogger/         reviews/spyzie/ )         reviews/uknowkids/          reviews/boomerang/
                )                                 Spyzie   
                                                                     )                           )

                    KidLogger                                           uKnowKids              Boomerang          




                                 8.0                       8.6                      7.5                       8.1




                (                          (                         (                           (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-          control-software-         control-software-           control-software-
                reviews/spyfone/           reviews/mmguardian- reviews/flexispy/                 reviews/screentime/
                )                          2/ )                      )                           )

                     SpyFone              MMGuardian                    FelxiSPY              Screen Time        




                                 9.1                       8.3                      7.2                      8.3




                (                          (                         (                           (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-          control-software-         control-software-           control-software-
                reviews/famisafe/          reviews/disney-           reviews/kidslox/ )          reviews/safe-
                )                          circle/ )                      Kidslox    
                                                                                                 lagoon/ )

                    FamiSafe                     Disney                                         Safe Lagoon        

                                                  Circle   




                                 8.5                       7.3                       7.7                      7.8




                (                          (                         (                           (
                https://parentalcontrolnow.org/parental-
                                       https://parentalcontrolnow.org/parental-
                                                              https://parentalcontrolnow.org/parental-
                                                                                     https://parentalcontrolnow.org/parental-
                control-software-          control-software-         control-software-           control-software-
                reviews/google-            reviews/mobile-           reviews/safer-              reviews/ikeymonitor/
                family-link/ )             fence/ )                  kid/ )                      )

                      Google                      Mobile                 Safer Kid                  iKeyMonitor    

                    Family Link                  Fence    
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 14 of 15 PageID #: 575
                                8.1                        7




                   (                     (
                   https://parentalcontrolnow.org/parental-
                                          https://parentalcontrolnow.org/parental-
                   control-software-     control-software-
                   reviews/highster-     reviews/life360/ )
                   mobile/ )                 Life360   

                       Highster
                       Mobile   




                                                 McAfee Safe Family


         Top 10 Parental Control Apps                           Reviews


         Best Parental Control apps in 2021                     Spy Agent
         (https://parentalcontrolnow.org/best-                  (https://parentalcontrolnow.org/parental-
         parental-control/apps/)                                control-software-reviews/spy-agent/)

         Best Free Parental Control Apps For 2021               Net Nanny
         (https://parentalcontrolnow.org/best-                  (https://parentalcontrolnow.org/parental-
         free-parental-control-apps/)                           control-software-reviews/net-nanny/)

         Best Parental Control App for iPhone in                McAfee Safe Family
         2021                                                   (https://parentalcontrolnow.org/parental-
         (https://parentalcontrolnow.org/best-                  control-software-reviews/mcafee-safe-
         parental-control/iphone/)                              family/)

         Best Parental Control Software in 2021                 Kaspersky Safe Kids
         (https://parentalcontrolnow.org/best-                  (https://parentalcontrolnow.org/parental-
         parental-control/software/)                            control-software-reviews/kaspersky-safe-
                                                                kids/)
         Best Parental Control for Windows in 2021
         (https://parentalcontrolnow.org/best-                  WebWatcher
         parental-control/windows/)                             (https://parentalcontrolnow.org/parental-

         Best Parental Control apps for Android in              control-software-reviews/webwatcher/)

         2021                                                   Ourpact
         (https://parentalcontrolnow.org/best-                  (https://parentalcontrolnow.org/parental-
         parental-control/android/)                             control-software-reviews/ourpact/)

         14 Best Parental Control Apps                          SpyFone
         (https://parentalcontrolnow.org/best-                  (https://parentalcontrolnow.org/parental-
         parental-control/14-best-parental-                     control-software-reviews/spyfone/)
         control-apps/)                                         Spyzie
         Best Parental Control apps in 2021                     (https://parentalcontrolnow.org/parental-
         (https://parentalcontrolnow.org/best-                  control-software-reviews/spyzie/)
         parental-control/apps/)                                Mspy
                                                                (https://parentalcontrolnow.org/parental-
                                                                control-software-reviews/mspy/)
Case 1:21-cv-00005-MN Document 41-14 Filed 09/07/21 Page 15 of 15 PageID #: 576
         Best Monitoring Apps in 2021                 Boomerang
         (https://parentalcontrolnow.org/best-        (https://parentalcontrolnow.org/parental-
         parental-control/monitoring-apps/)           control-software-reviews/boomerang/)

                                                      Bark
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/bark/)

                                                      KidLogger
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/kidlogger/)

                                                      uKnowKids
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/uknowkids/)

                                                      Qustodio
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/qustodio/)

                                                      Spy Agent
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/spy-agent/)

                                                      McAfee Safe Family
                                                      (https://parentalcontrolnow.org/parental-
                                                      control-software-reviews/mcafee-safe-
                                                      family/)

         About


         About – Parental Control Now!
         (https://parentalcontrolnow.org/about/)      (https://parentalcontrolnow.org/)

         Terms & Conditions

         Privacy Policy

         Cookie Policy

         Contact
         (https://parentalcontrolnow.org/contact/)

         Sitemap
         (https://parentalcontrolnow.org/sitemap/)



         Copyright © 2018 Parental Control Now!. All Rights Reserved.


         Disclaimer: Parental Control Now!
